This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 35,847

 5 PATRICK MARTINEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 Cindy M. Mercer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Patrick J. Martinez
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.

17   {1}    Summary dismissal was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary dismissal has

19 been filed and the time for doing so has expired. DISMISSED.
1   {2}   IT IS SO ORDERED.


2                                 _______________________________
3                                 M. MONICA ZAMORA, Judge

4 WE CONCUR:


5 _____________________________
6 JAMES J. WECHSLER, Judge


7 _____________________________
8 HENRY M. BOHNHOFF, Judge